Exhibit 10.80
Singapore Themed Hotel & Eco-City Development Project
Joint-Venture Agreement


Party A : JiaSheng Property Development Company
Located: Chongqing Hechuan Ruishan Road
Legal Rep:Zhang Xiao Dong


Party B: Trio-Tech (Chongqing) Co.,Ltd
Location: Chongqing Beipei District
Legal Rep: Ting Hock Ming


Party A and Party B shall on this date 01 December, 2010, enter into an
agreement to jointly develop a Singapore themed Hotel and Eco-City project in
Hechuan Nanjing Street XiaoAnXi district, HouXi Village whereby:


1.  Details of Co-Operation


1.1  Project Name: Singapore Themed Hotel Resort and Eco City (hereinafter
referred to as: ”Project” )


1.2  Project Description Low carbon sanitoriums and wellness center, South East
Asian themed shopping belt, commercial hotels, tourist resorts, eco-residences
etc .


1.3  Location; The project shall be located at Hechuan XiaoAnXi district,north
of HouXi Village TongXi Town


2.  Mode of Co-operation


2.1  In order to execute the agreement “Development of a Singapore themed Hotel
and Eco-City Project “Party B signed with the Hechuan government, both Party A
and Party B agreed to form a joint venture company to execute the Project. All
financial and legal responsibilities related to the Project will be transferred
to the newly formed company.


2.2  Party A will contribute an initial capital of RMB 40 million and Party B
will contribute an initial capital of RMB 10 million towards the registered
share capital of the Joint Venture Company.


3.  Responsibilities for Investment Expenses


3.1  All expenses and costs incurred after the signing of the agreement between
Party B and the HeChuan government pertaining to the Project shall be borne by
the newly formed joint venture.


4.  Project and Financial Management, Financing Matters:


4.1  The joint-venture company shall set up a bank account and the capital
contribution by both Parties A and B shall be credited into this amount. The
bank account shall be jointly managed by both Parties A and B.


4.2  Party B shall delegate 1 to 2 management staff to the Joint-venture and all
costs incurred shall be borne by the newly formed joint venture.


4.3  Party A shall be responsible for the sources of funds and all funds raised
under this Project shall solely be used for the purpose of the Project.


 
 

--------------------------------------------------------------------------------

 
 
5.  Sharing of Profits and losses
 
5.1  Both Parties agree to share the profit and losses incurred by the
joint-venture according to their actual shareholding in the  joint-venture.


6.  Responsibilities for Income Tax


6.1  Party A and Party B shall each bear their respective income tax payable on
profits distributed by the joint-venture.


7.  Management Fees


7.1 Party A shall pay Party B RMB 10 million as management fee and the payment
shall be arranged as :


i)     The first RMB 5 million shall be paid by Party A to Party B within 10
working days upon the signing of the agreement between Party B and HeChuan
government on Singapore Themed Hotel and Eco-City Project.


ii)   The second RMB 5 million shall be paid 36 months in installments of RMB
70,000 per month after Party B has secured the Project mentioned herein.


8.  Dispute Resolution


8.1  Any matters not covered within this agreement can be discussed covered
under a supplementary agreement and the supplementary agreement shall have the
same legal effect as this agreement.


8.2  In the event of a dispute arising from this agreement, both parties should
first seek resolution via mutual discussion. In the event that mutual discussion
fails, either party can bring the dispute matter up to the local court for
resolution.


9.  Legal Effect


9.1  This agreement shall be in two original copies. Party A and Party B shall
each hold one original. Both agreements shall have the same legal effect


9.2  This agreement is signed and sealed by both parties herein.




Party A: JiaSheng Property Co, Ltd
Legal Rep:
Date:
Place:



Party B: JiaSheng Property Co, Ltd
Legal Rep:
Date:
Place: